United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 11-3093
                                ___________

Robert Stewart,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Nebraska.
Nora Ragon, Place of Work Mission       *
Distribution; Patricia Sue Hartwell,    * [UNPUBLISHED]
Employment and Train Coordinator        *
Experience Work, Inc.; Richard          *
Freeman, Supervisor Experience          *
Works Inc.; Does, 1 through 3,          *
Place of Work Mission Distribution;     *
Mission Distribution; Experience        *
Work Inc.,                              *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: February 1, 2012
                              Filed: February 6, 2012
                               ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.
      Robert Stewart appeals from the district court’s1 pre-service 28 U.S.C.
§ 1915(e)(2) dismissal, with prejudice, of his pro se action alleging employment
discrimination. Upon careful de novo review, see Moore v. Sims, 200 F.3d 1170,
1171 (8th Cir. 2000) (per curiam) (standard of review), this court concludes that the
dismissal of Stewart’s case was proper for the reasons stated by the district court.

      This court affirms. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                         -2-